NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 17, 2014*
                               Decided January 22, 2014

                                        Before

                       RICHARD D. CUDAHY, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 13-2217

UNITED STATES OF AMERICA,                   Appeal from the United States District
     Plaintiff-Appellee,                    Court for the Eastern District of Wisconsin.

      v.                                    No. 12-CR-188

KALMAR G. GRONVALL,                         William C. Griesbach,
    Defendant-Appellant.                    Chief Judge.

                                      ORDER

        Kalmar Gronvall failed to pay federal income taxes on approximately $1.3 million
in net income earned during 2006 through 2008 from his business buying and selling
gold and silver coins. A jury found Gronvall guilty of three counts of tax evasion, 26
U.S.C. § 7201, and the district court sentenced him to a total of 48 months’


      *
        After examining the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. Thus, the appeal is submitted on the
briefs and the record. See FED. R. APP. P. 34(a)(2).
No. 13-2217                                                                             Page 2

imprisonment. Gronvall filed this direct appeal and is proceeding pro se after turning
down the services of two attorneys. He maintains that, for various reasons, his earnings
were not subject to federal income tax. All of his contentions are typical of tax protestors
and are frivolous. The Internal Revenue Code applies to Gronvall even though it
provides for a direct, nonapportioned tax on wages that he did not earn as a federal
employee or by trading in specially regulated goods. See United States v. Sloan, 939 F.2d
499, 500–01 (7th Cir. 1991); Coleman v. Comm’r of Internal Revenue, 791 F.2d 68, 70 (7th
Cir. 1986); United States v. Latham, 754 F.2d 747, 750 (7th Cir. 1985); Lovell v. United States,
755 F.2d 517, 519 (7th Cir. 1984); United States v. Drachenberg, 623 F.3d 122, 124–25 (2d
Cir. 2010); United States v. Beale, 574 F.3d 512, 519 n.3 (8th Cir. 2009). And because the
petit jury found Gronvall guilty beyond a reasonable doubt, any asserted deficiency in
the grand jury proceedings was harmless. See United States v. Mechanik, 475 U.S. 66,
72–73 (1986), United States v. Philpot, 733 F.3d 734, 741–42 (7th Cir. 2013).

                                                                                  AFFIRMED.